— Appeal by defendant from three judgments of the Supreme Court, Kings County (Bonomo, J.), all rendered November 25,1981, convicting him of three counts of robbery in the first degree, upon his respective pleas of guilty, and imposing sentences. Judgments affirmed. We note that at the time of defendant’s attempt to withdraw his guilty pleas, he made no claim of factual innocence. Rather, be simply sought to obtain a better bargain with respect to the sentences to be imposed. Mollen, P. J., Titone, O’Connor and Niehoff, JJ., concur.